Citation Nr: 0429382	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  98-11 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a resection of the lateral aspect 
of the right shoulder (major).  

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  The RO denied entitlement to a rating in excess of 
30 percent for post-operative resection, lateral aspect of 
the right shoulder.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1998.  Then, in October 1999, 
he testified at a subsequent personal hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
veteran thereafter testified at a video conference hearing 
before the undersigned Veterans Law Judge in August 2004.  
Transcripts of his testimony have been associated with the 
claims file.

The case was remanded to the RO by the Board in March 2000 
for additional development and adjudicative action.  

In February 2003, the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

At the outset, the Board notes that a VCAA notice letter was 
provided to the veteran in April 2004.  

Nonetheless, the case must be remanded for additional 
development of the record, to include a contemporaneous VA 
examination to determine the current nature, extent and 
severity of post-operative residuals of a resection of the 
lateral aspect of the right shoulder.  

The record reflects that the veteran has had multiple 
surgeries on the right shoulder since the initial grant of 
service connection in April 1980.  For example, arthroscopic 
surgeries were noted in August 1994, May 2000 and September 
2002.  According to the record, the last surgical procedure, 
a right shoulder hemiarthroplasty, was performed in January 
2003.  

In February 2003 a Decision Review Officer (DRO) granted a 
temporary total rating, effective from January 31, 2003 
through March 31, 2004, based on the need for convalescence 
pursuant to 38 C.F.R. § 4.30 (2004) and based on the rating 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5051 
(2004), allowing for a 100 percent rating for one year 
following implantation of prosthesis in the shoulder.  

After the expiration of the one year period, the RO assigned 
a 30 percent rating for the right shoulder disability, 
effective from April 1, 2004, pending examination at that 
time to evaluate the post-operative level of residual 
disability.  

The Board is unable to locate any such follow-up VA 
orthopedic examination.  Moreover, the veteran testified, at 
his video conference hearing in August 2004, that he had not 
been afforded a VA examination since the last surgical 
procedure was performed on the right shoulder in 2003.  As 
such, the case must be remanded for a comprehensive 
contemporaneous VA examination.  


TDIU

The veteran submitted his initial claim of entitlement to a 
TDIU in May 2003.  The RO issued a rating decision in January 
2004 which denied entitlement to a TDIU.  Notice of this 
decision was provided to the veteran later that month.

At the veteran's video conference hearing in August 2004, the 
veteran formally disagreed with the January 2004 denial of 
entitlement to a TDIU.  The undersigned Veterans Law Judge 
accepted the veteran's statement as a formal Notice of 
Disagreement with the January 2004 rating decision.  
Thereafter, the testimony was reduced to writing and the 
transcript of this testimony was associated with the claims 
file.  See e.g., Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (holding that testimony at a hearing, once reduced to 
writing, can be construed as an NOD).

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the CAVC has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right shoulder 
disability since surgery in January 2003.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent and severity of post-
operative residuals of a resection of the 
lateral aspect of the right shoulder.


The claims file, copies of 38 C.F.R. 
§ 4.71a; Diagnostic Codes 5015, 5200, 
5201, 5202 (2004), copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2004), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

(a) Does the service-connected right 
shoulder disability involve only the 
nerves, or do they also involve the 
muscles and joint structure?

(b) Do the service-connected right 
shoulder disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.





(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right shoulder disability, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right shoulder 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right shoulder 
disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected right 
shoulder disability, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected right shoulder 
disability.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the rating 
criteria for upper extremity disability 
provided to the examiner in conjunction 
with the examination.

6.  The VBA AMC should issue a Statement 
of the Case addressing the January 2004 
denial of entitlement to a TDIU.  The VBA 
AMC should advise the veteran of the need 
to timely file a substantive appeal if he 
wishes appellate review.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an increased evaluation for post-
operative residuals of a resection of the 
lateral aspect of the right shoulder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation for his right shoulder 
disability, and may result in a denial).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


